               IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

IN RE:                                        )       Chapter 13
                                              )
Marlen D. Hawkins,                            )       Case No. 18-21098
                                              )
                Debtor.                       )       Judge Thorne

                                     NOTICE OF MOTION

To the following persons or entities who were served via email by the Bankruptcy Court
U.S. Bankruptcy Trustee: USTPRegion11.ES.ECF@usdoj.gov
Marilyn O. Marshall, Chapter 13 Trustee: courtdocs@chi13.com

To the following persons or entities who were served via first-class U.S. Mail:
See attached service list.

              PLEASE TAKE NOTICE that on August 11, 2021, at 1:30 P.M., I will appear
before the Honorable Judge Thorne or any judge sitting in that judge’s place, and present the
Motion to Vacate Dismissal Order, a copy of which is attached.

       This motion will be presented and heard electronically using Zoom for Government. No
personal appearance in court is necessary or permitted. To appear and be heard on the motion,
you must do the following:

         To appear by video, use this link: https://www.zoomgov.com. Then enter the meeting
         ID.

         To appear by telephone, call Zoom for Government at 1-669-254-5252 or 1-646-828-
         7666. Then enter the meeting ID.

      Meeting ID and password. The meeting ID for this hearing is 160 9362 1728 – NO
password required. The meeting ID and further information can also be found on Judge
Thorne’s web page on the court’s web site.

        If you object to this motion and want it called on the presentment date above, you must
file a Notice of Objection no later than two (2) business days before that date. If a Notice of
Objection is timely filed, the motion will be called on the presentment date. If no Notice of
Objection is timely filed, the court may grant the motion in advance without a hearing.


                                     PROOF OF SERVICE

The undersigned certifies that a copy of this Notice of Motion and attachments were served to
the listed persons or entities, if service by mail was indicated above, by depositing same in the
U.S. Mail at, Wheeling, Illinois, 60090, on or before July 29, 2021 with sufficient postage
prepaid, or served electronically by the bankruptcy court, under oath and under all penalties of
perjury.

                                                     /s/ Alexander Preber
                                                     Alexander Preber, ARDC #6324520
                                                     Attorney for the Debtor(s)


DAVID M. SIEGEL & ASSOCIATES
790 Chaddick Drive
Wheeling, IL 60090
(847) 520-8100
To the following persons or entities who were served via first-class U.S. Mail:


Marlen D. Hawkins
16 47th Ave                                          SYNCHRONY BANK
Bellwood, IL 60104                                   c/o Weinstein & Riley, PS
                                                     2001 Western Ave., Ste 400
GFC Lending, LLC                                     Seattle, WA 98121
PO BOX 29018
PHOENIX, AZ 85038                                    T Mobile/T-Mobile USA Inc
                                                     by American InfoSource as agent
City of Chicago Department                           4515 N Santa Fe Ave
Of Administrative Hearing                            Oklahoma City, OK 73118
City of Chicago - DOAH C/O Arnold Scott
111 W. Jackson Ste 600
Chicago, IL 60604

UNITED STATES DEPARTMENT OF
EDUCATION
CLAIMS FILING UNIT
PO BOX 8973
MADISON, WI 53708-8973
                IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                 NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

IN RE:                                          )       Chapter 13
                                                )
Marlen D. Hawkins,                              )       Case No. 18-21098
                                                )
                Debtor.                         )       Judge Thorne

                          MOTION TO VACATE DISMISSAL ORDER

         NOW COMES the Debtor, Marlen D. Hawkins, by and through his attorneys, DAVID M.

SIEGEL & ASSOCIATES, LLC, to present this Motion, and in support thereof states as follows:

1.       Jurisdiction is proper and venue is fixed in this Court with respect to these parties.

2.       On July 27, 2018, the Debtor filed a voluntary petition for relief pursuant to Chapter 13

         under Title 11. Marilyn O. Marshall was appointed Trustee in this case.

3.       The Debtor’s Chapter 13 plan currently provides for payments of $175.00 per month for

         an initial plan term of 36 months, with payments to the general unsecured creditors of at

         least 10% of their allowed claims.

4.       On July 28, 2021, an Order Dismissing Case for Material Default (Docket #47) was

         entered, dismissing the case.

5.       At the time of dismissal, the debtor failed to turn over his 2020 federal tax returns to the

         Trustee. The Debtor has now tendered his 2020 Federal Tax Returns to his attorneys, and

         they have been sent to the Trustee in his case.

6.       As a result, the Debtor respectfully requests that the Order Dismissing Case for Material

         Default be vacated pursuant to Rule 9023, Federal Rules of Bankruptcy Procedure, and

         his case reinstated.
       WHEREFORE, the Debtor, Marlen D. Hawkins, prays that this Honorable Court enter an

Order vacating Docket #47, the Order Dismissing Case for Material Default, and reinstating his

case, and granting any other and further relief the Court deems fair and proper.


                                                     Respectfully Submitted,

                                                     /s/ Alexander Preber
                                                     Alexander Preber, ARDC #6324520
                                                     Attorney for the Debtor




DAVID M. SIEGEL & ASSOCIATES
790 Chaddick Drive
Wheeling, IL 60090
847/520-8100
